Citation Nr: 0401080	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-14 750	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 12, 
2002, for the award of a 30 percent rating for hypertrophic 
changes post-operative to the right great toe.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to October 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In August 2001, the RO denied service connection for PTSD.  
The veteran filed a Notice of Disagreement in January 2002 
and a timely substantive appeal in September 2002.  The 
veteran did not request a hearing and the appeal was 
certified to the Board in November 2002.  In August 2002, the 
RO, addressing another claim, granted an increased rating for 
hypertrophic changes post-operative to the right great toe, 
effective July 12, 2002.  In June 2003, the veteran filed a 
timely substantive appeal of the August 2002 rating decision, 
contending that he was entitled to an earlier effective date 
and requesting a video conference hearing before the Board.

In the brief submitted by the veteran's representative in 
December 2003, it was requested that the appeals be merged 
and that the veteran be afforded a hearing as to both issues 
on appeal.  The RO, therefore, is instructed to schedule the 
veteran for a video conference hearing before the Board as to 
the issue of service connection for PTSD and entitlement to 
an earlier effective date for hypertrophic changes post-
operative to the right great toe, currently rated at 30 
percent.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
a video conference hearing before the 
Board as to the issues of service 
connection for PTSD and entitlement to 
an effective date earlier than July 12, 
2002, for hypertrophic changes post-
operative to the right great toe, 
currently rated as 30 percent 
disabling.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




